UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: November 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53400 TAP RESOURCES, INC. (Formerly Fresh Start Private Holdings, Inc.) (Exact name of registrant as specified in its charter) Nevada 20-588600 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 112 North Curry Street Carson City, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (775) 321-8267 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes o No x Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: As of May 31, 2013, the aggregate value of voting and non-voting common equity held by non-affiliates was approximately $20,451,692. At February 25, 2014, and at November 30, 2013, the end of the Registrants most recently completed fiscal year, there were 90,280,920 shares of the Registrants common stock, par value $0.001 per share, outstanding. TABLE OF CONTENTS Page Number PART I Item 1 Business 4 Item 1A Risk Factors 14 Item 1B Unresolved Staff Comments 15 Item 2 Properties 15 Item 3 Legal Proceedings 15 Item 4 Mine Safety Disclosures 15 PART II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities 16 Item 6 Selected Financial Data 17 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 7A Quantitative and Qualitative Disclosure about Market Risk 23 Item 8 Financial Statements and Supplementary Data 24 Item 9A(T) Controls and Procedures 37 Item 9B Other Information 38 PART III Item 10 Directors, Executive Officers and Corporate Governance 39 Item 11 Executive Compensation 42 Item 12 Security Ownership of Certain Beneficial Owners and Management 43 Item 13 Certain Relationships and Related Transactions and Director Independence 44 Item 14 Principal Accounting Fees and Services 44 PART IV Item 15 Exhibits and Financial Statement Schedules 45 Signatures 46 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K of Tap Resources, Inc., a Nevada corporation, contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of minerals prices, the possibility that exploration efforts will not yield economically recoverable quantities of minerals, accidents and other risks associated with mineral exploration and development operations, the risk that the Company will encounter unanticipated geological factors, the Company’s need for and ability to obtain additional financing, the possibility that the Company may not be able to secure permitting and other governmental clearances necessary to carry out the Company’s exploration and development plans, the exercise of the approximately 55.4% control of the Company’s voting securities held by Richard Alexander, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-K, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. All references in this Form 10-K to the “Company”, “Tap Resources”, “we”, “us,” or “our” are to Tap Resources, Inc. 3 PART 1 ITEM 1. BUSINESS ORGANIZATION WITHIN THE LAST FIVE YEARS We are an exploration stage originally incorporated as River Exploration, Inc. on November 1, 2006, to engage in the business of natural resource exploration. On June 3, 2009, the Company effected a 45-for-1 forward stock split. On January 28, 2010, the Company changed its name from River Exploration, Inc. to Fresh Start Private Holdings, Inc. On May 13, 2010, the Company effected a 250-for-1 reverse stock split. On July 31, 2012, the Company changes its name to Tap Resources, Inc. At formation on November 1, 2006, the company planned to explore and potentially develop two mineral claims in the Pretty Girl Claim Group in the Golden Mining Division of British Columbia, Canada, under a mineral property option agreement with Andrew Aird, Tap Resources’s President and sole director, granting the mineral property option to the Company. On June 30, 2009, the Company’s right to exercise its option to acquire the rights to two mineral claims in the Pretty Girl Claim Group expired. On September 12, 2012, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement”) with selling stockholders named in a Registration Statement on Form S-1, as amended (File No. 333-185102), currently in review with the SEC but not yet effective, pursuant to which the Company offered and sold an aggregate of 90,000,000 shares of common stock to all the stockholders of Infinity Resources, Inc., a Nevada corporation (“Infinity”), on a pro rata basis based upon their respective beneficial ownership interest in Infinity Resources, as consideration for all of the issued and outstanding shares of common stock of Infinity held by all the stockholders of Infinity. As a result of the consummation of the Share Exchange Agreement (i) Infinity became a wholly-owned subsidiary of the Company, and the mineral exploration business of Infinity is now the primary business of the Company, and (ii) the stockholders of Infinity immediately prior to the consummation of the Share Exchange Agreement now hold approximately 99.6% of the shares of common stock of the Company. The Company has never been involved in any bankruptcy, receivership or similar proceedings since its incorporation nor has it been involved in any reclassification, merger or consolidation. Since our formation on November 1, 2006, we have always been engaged in the business of natural resource exploration. IN GENERAL We are an exploration company organized to enter into the mining industry to explore for commercially viable mineral deposits. We have not initiated our exploration program or realized any revenues to date. There is no assurance that a commercially viable mineral deposit, or reserve, exists on our claims or can be shown to exist until sufficient and appropriate exploration is done and a comprehensive evaluation of such work concludes economic and legal feasibility. Currently, we do not have sufficient funds to enable us to commence or complete our exploration program. We will require financing to commence and complete our exploration program, as described in the Sections entitled “Description of Business” and “Management’s Discussion and Analysis of our Financial Condition and the Results of our Operations.” As of the date of filing of this Form 10-K, we have spent no funds on research and exploration of the claims. We have completed Phase 1 of our exploration program. We have not completed Phase 2, and we estimate that Phase 2 will cost approximately $210,000 to complete. We have not yet commenced work on Phase 3, which will cost approximately $1,000,000 to complete. We do not presently have the funds necessary to complete Phase 2 or commence Phase 3. 4 Our intent is to complete Phase 2 and commence Phase 3 of the exploration phase of our business plan based upon the success of this offering and a specific timetable. Our business office is located atFreonstraat 29, Parimaribo, Republic of Surinameand our telephone number is +597 883-6954and our fax number is (775) 981-9191. Our United States and registered statutory office is located at 112 North Curry Street, Carson City, Nevada, 89703. As of the date of filing of this Form 10-K, we have raised $90 through the sale of our common stock. There is $458 of cash on hand in the corporate bank account. The company currently has liabilities of $166,374, represented by expenses accrued during its start-up. In addition, the company anticipates incurring costs associated with this offering totaling approximately $11,208. As of the date of filing of this Form 10-K, we have generated no revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of the company filed with filing of this Form 10-K. We have not earned any revenues to date. Our independent auditor has issued an audit opinion which includes a statement raisingsubstantial doubt as to our ability to continue as a going concern. The source of information contained in this discussion is our geology report prepared by Eriaan Wirosono, dated June 2011. There is the likelihood of our mineral claim containing little or no economic mineralization or reserves of gold. We are presently in the exploration stage of our business and we can provide no assurance that any commercially viable mineral deposits exist on our mineral claims, that we will discover commercially exploitable levels of mineral resources on our property, or, if such deposits are discovered, that we will enter into further substantial exploration programs. Further exploration is required before a final determination can be made as to whether our mineral claims possess commercially exploitable mineral deposits. If our claim does not contain any reserves all funds that we spend on exploration will be lost. ACQUISITION OF RIGHTS TO THE MAROWIJNE PROPERTY On September 12, 2012, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement”) with selling stockholders named in a Registration Statement on Form S-1, as amended (File No. 333-185102), currently in review with the SEC but not yet effective, pursuant to which the Company offered and sold an aggregate of 90,000,000 shares of common stock to all the stockholders of Infinity Resources, Inc., a Nevada corporation (“Infinity”), on a pro rata basis based upon their respective beneficial ownership interest in Infinity Resources, as consideration for all of the issued and outstanding shares of common stock of Infinity held by all the stockholders of Infinity. The Company obtained its rights in the Marowijne Property by way of its wholly-owned subsidiary, Infinity Resources Inc., a Nevada corporation (“Infinity”), which entered into a Mineral Right Partnership Agreement (the “Mineral Right Partnership Agreement”) dated May 30, 2012 by and between Infinity and Surmi Company N.V., a Surniame “naamloze vennootschap” or “public company” (“Surmi Company”), and Infinity. Under the Mineral Right Partnership Agreement, as amended,Surmi Company granted to Infinity, the exclusive right and option (the “Property Option”) to acquire an undivided 100% of the right, title and interest in and to the mineral claim, titled GMD No. 484/10, underlying the Marowijne Property. The holder of the mineral claim, titled GMD No. 484/10, underlying the Marowijne Property, has the right to explore for gold the subject of mineral claim GMD No. 484/10. 5 In order to have the right to exercise its Property Option, Infinity must incur exploration expenditures of not less than US $225,000 on or before December 31, 2013, not less than $125,000 on or before December 31, 2014. Additionally, Infinity must pay to Surmi Company US $25,000 per annum for so long as Surmi Company holds any interest in the mineral claim underlying the Marowijne Property. If and when Infinity exercises its option, then Infinity must pay a royalty of 10% of net proceeds from mining activity to Surmi Company bi-annually and within 30 days after the end of the second and fourth quarters. As of the date of filing of this Form 10-K, Infinity is in compliance with the terms of the Mineral Right Partnership Agreement. Mineral claim GMD No. 484/10, underlying the Marowijne Propertyis in good standing until October 14, 2013. The claim is registered in the name of Surmi Company. We engagedDr. Dennis LaPoint, a registered professional geologist, to prepare a preliminary N.I. 43-101to prepare a geological evaluation report on the Marowijne Property. Dr. LaPointe is a registered Geologist in North Carolina, South Carolina and Tennessee, and he holds a B.Sc in geology from the University of Iowa, a Masters of Science degree from the University of Montana and a PhD in geology from the University of Colorado. Dr. LaPoint has retained an advisor, Eriaan Wirosono, to oversee on-site exploration of the Marowijne Property. Work completed by Mr. Wirosono to date includes preparing the geological report of a review of geological data from previous exploration within the region around the Marowijne Property. The acquisition of this data involved the research and investigation of historical files to locate and retrieve data information acquired by previous exploration companies in the area of the mineral claims. We received the geological evaluation report on the Marowijne Property entitled “Marowijne Property Review Report” prepared by Mr. Wirosono on September 11, 2012. The geological report summarizes the results of the history of the exploration of the mineral claims, the regional and local geology of the mineral claims and the mineralization and the geological formations identified as a result of the prior exploration. The geological report also gives conclusions regarding potential mineralization of the mineral claims and recommends a further geological exploration program on the mineral claims. The description of the Marowijne Property provided below is based on Mr. Wirosono’s report. 6 DESCRIPTION OF PROPERTY The primary commodity being explored for on the Marowijne Property is gold. Exploration in the past consisted of geological mapping, prospecting, airborne and ground magnetic and electromagnetic surveys and some soil sampling. The quality assurance program associated with the sampling data of the Company is the Canadian “National Instrument 43-101 Standards of Disclosure for Mineral Projects (NI 43-101).” The concession of the Marowijne Property, located in Suriname, consists of approximately 7,008 hectares located west and adjacent to the Marowijne River, in Surname, and north to the concession of Surgold-Newmont. From Paramaribo, access to the concessions is by truck or bus using the asphalt road all the way towards Moengo City. At this point, an all weathered laterite dirt road better known as the Patamacca road leads south wards all the way to Snesie Kondre. The entrance point however is located at one and a half hour from Moengoe at the Patamacca main road at around 47 kilometers distance. [remainder of page intentionally left blank] Figure 1: Marowijne Property claims. 7 Regional Geology The Regional geologic map of Suriname (illustrated in figure 2) shows that the concession can mainly be divided into 2 major units, alternating Meta Graywacke with meta-volcanics locally intruded by Muscovite-Biotite Granitoid. DEM image map also indicates a regional belt of mountain range stiking at NNW-SSE throughout the eastern half of the concession area. However this area could not be investigated due to the absence of any road trails and limited time that was available. Regolith to the west in which a walktrail could be followed composed primarily of grayish to slightly reddish soil often overlayed by a layer of pisoliths or laterite nodules. However no outcrops was noticed and recorded during this project. [remainder of page intentionally left blank] Figure 2: Regional geology surrounding the Marowijne Property. 8 [remainder of page intentionally left blank] Figure 3: DEM in the surrounding area of the Marowijne Property 9 [remainder of page intentionally left blank] Figure 4: Total Magnetic Intensity map by Terraquest. 10 PROPERTY HISTORY There is no documented prior exploration of the Marowijne Property. GOLD PANNED CONCENTRATE SAMPLING PROCEDURES Pan samples in the field at the Marowijne Property were prepared using the following procedure: 1) Collection of a minimum of ½ pale of gravel material to be panned. 2) A small drainage area of running water, 30-40cm depth iwas prepared Selecting a proper site to do panning. 3) Filling up Pan/Bate with the collected gravel without losing any samples 4) Breaking of lumps and washing out mud or clay in the pan under water. 5) Removal of pebbles of rocks and coarse gravel. 6) Allowing the gold and other heavy material to settle regularly by shaking the pan thoroughly from side to side. 7) Removal of excess sand and gravel from pan using circular motion. 8) Visually Examination of remaining heavy minerals and gold content at the end. 9) All recovered heavy minerals and gold particles should be placed into small ziplock bags with its sample number. At each collection site, the sampler assigned a unique number to the sample, records the date, UTM location coordinates, sample type, weight or size, material sampled, size and flow direction of stream, maximum clast size in stream, the presence/absence of quartz vein material, and any other information pertinent to the sample. 11 All information retrieved during pan sampling was recorded in the database illustrated below. From the database, thematic maps in mapinfo can be generated and evaluated. In total 17 locations were evaluated by means of pan sampling during the recon project. The gold contents were visually inspected and counted and categorized as follow: a. Nuggets b. Flakes c. Specks d. Flour From the first pan sampling work only one location indicated the presence of gold, located on the north western part of the concession adjacent to the border line. The rest were barren of which the concentrates were composed mostly of magnetite, staurolite and in lesser amount with quartz and zircon. Additionally 7 grab, creek sediment samples were also collected while 1 grab sample of quartz float was obtained from the hill side. These samples have been sent to an assay lab located in Paramaribo, Suriname. Figure 6: Compilation maps showing pan sample location Blue dots in figure 6 illustrates locations where pan sampling were conducted 12 PRESENT PROPERTY CONDITION AND PERMITTING REQUIREMENTS The Marowijne Property has no plant and equipment, infrastructure or other facilities, and there is currently minimum exploration of the Marowijne Property. We have incurred $177,589 in operating costs comprised of Phase 1 exploration expense of $104,128, Phase 2 exploration expense of$41,136, and travel and administrative expenses of $32,325 and was paid for by a shareholder of the Company. We have completed Phase 1 of our exploration program. We have not completed Phase 2, and we estimate that Phase 2 will cost approximately $210,000 to complete. We have not yet commenced work on Phase 3, which will cost approximately $1,000,000 to complete. We do not presently have the funds necessary to complete Phase 2 or commence Phase 3. Other than the Company maintaining its good standing under the laws of the Republic of Suriname at a cost of approximately $50 per year, no permits, licenses or approvals are required for us to perform the exploration activities on the Marowijne Property. CONDITIONS TO RETAIN TITLE TO THE CLAIM The Marowijne Property claim for exploration was in good standing until October 12, 2013, and Surmi Company has applied for an extension to the term of the Marowijne Property claim. Republic of Suriname law does not require a yearly maintenance fee be paid to keep the exploration claim in good standing. The Ministry of Natural Resources of the Republic of Suriname has the sole discretion to grant an extension to the term of the Marowijne Property claim for exploration. The Company believes, based on information from Surmi Company, that in about late March 2013, the extension will be granted for additional term of one year. To keep the claim, the holder of the claim must have commenced mining operations within three months of the grant of the claim, which operations occurred. Second, the Head of the Geological Mining Service of the Ministry of Natural resources must have received a detailed work program with an ancillary schedule of the operations to be carried out, which work program was so received by the Head of the Geological Mining Service. Third, every three months the holder of the claim must have submitted a written report to the Head of the Geological Mining Service regarding the data and results obtained during or by the operations, which written reports have so been submitted. Fourth, the Head of the Geological Mining Service must have access to the claim site to verify activities of the holder of the claim, which access has so been provided. The claim does not grant the right to commercially develop, remove, sell and otherwise control production of any mineralized material. Conditions are to commercially develop and sell mineralized material, including gold from the Marowijne Property, are determined on a discretionary basis by the Ministry of Natural Resources of the Republic of Suriname. COMPETITIVE CONDITIONS The mineral exploration business is an extremely competitive industry. We are competing with many other exploration companies looking for minerals. We are a very early stage mineral exploration company and a very small participant in the mineral exploration business. Being a junior mineral exploration company, we compete with other companies like ours for financing and joint venture partners. Additionally, we compete for resources such as professional geologists, camp staff, helicopters and mineral exploration supplies. GOVERNMENT APPROVALS AND RECOMMENDATIONS We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the exploration of minerals in the Republic of Surinam generally. 13 COSTS AND EFFECTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS We currently have no costs to comply with environmental laws concerning our exploration program. We will also have to sustain the cost of reclamation and environmental remediation for all work undertaken which causes sufficient surface disturbance to necessitate reclamation work. Both reclamation and environmental remediation refer to putting disturbed ground back as close to its original state as possible. Other potential pollution or damage must be cleaned-up and renewed along standard guidelines outlined in the usual permits. Reclamation is the process of bringing the land back to a natural state after completion of exploration activities. Environmental remediation refers to the physical activity of taking steps to remediate, or remedy, any environmental damage caused, i.e. refilling trenches after sampling or cleaning up fuel spills. Our initial programs do not require any reclamation or remediation other than minor clean up and removal of supplies because of minimal disturbance to the ground. The amount of these costs is not known at this time as we do not know the extent of the exploration program we will undertake, beyond completion of the recommended three phases described above. Because there is presently no information on the size, tenor, or quality of any resource or reserve at this time, it is impossible to assess the impact of any capital expenditures on our earnings or competitive position in the event a potentially economic deposit is discovered. EMPLOYEES We currently have no employees other than our directors. We intend to retain the services of geologists, prospectors and consultants on a contract basis to conduct the exploration programs on our mineral claims and to assist with regulatory compliance and preparation of financial statements. OUR EXECUTIVE OFFICES Our executive offices are located at Freonstraat 29, Parimaribo, Republic of Suriname. LEGAL PROCEEDINGS There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. The Company’s mineral claim is not the subject of any pending legal proceedings. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 14 ITEM 1B. UNRESOLVED STAFF COMMENTS We have unresolved comments from the staff (the “Staff”) of the Securities and Exchange Commission pursuant to a letter from the Staff to us, dated January 28, 2014, with respect to our Registration Statement on Form S-1, as amended (File No. 333-185102), currently in review with the SEC but not yet effective. The letter contains, with the exception of one comment, comments regarding the financial statements to the Form S-1 until the Company filed financial statements accounting for our acquisition of Infinity Resources Inc. as a reverse capitalization. The comment not related directly to the financial statements of the Company asks whether any agreements, verbal or written, have been made with respect to the sale of the shares being registered in the Form S-1, and to identify who determined the sale price of $0.05 per share and how this price was determined. ITEM 2. PROPERTIES We do not own any real estate or other properties. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. ITEM 4. MINE SAFETY DISCLOSURES None. 15 PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES QUOTATION ON THE OTC BULLETIN BOARD AND OTC MARKETS GROUP INC. Our common stock is quoted on the OTC Bulletin Board and the OTCQX under the symbol “TAPP.” The following table sets forth, for the periods indicated, the high and low closing bid prices of our common stock. These prices reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Closing Bid Prices (1) High Low Three Months Ended November 30, 2013 $ $ Three Months Ended August 31, 2013 $ $ Three Months Ended May 31, 2013 $ $ Three Months Ended February 28, 2013 $ $ Three Months Ended November 30, 2013 $ $ Three Months Ended August 31, 2012 $ $ Three Months Ended May 31, 2012 $ $ Three Months Ended February 28, 2012 $ $ Three Months Ended November 30, 2011 $ $ Three Months Ended August 31, 2011 $ $ Three Months Ended May 31, 2011 $ $ Three Months Ended February 28, 2011 $ $ The above table sets forth the range of high and low closing bid prices per share of our common stock as reported on the OTCQX for the periods indicated. Our transfer agent is Signature Stock Transfer, 2632 Coachlight Court, Plano, Texas 75093, telephone number(972) 612-4120. HOLDERS As of the date of thisForm 10-Kthe Company had 90,280,920 shares of our common stock issued and outstanding held by 43 holders of record. 16 DIVIDEND POLICY We have not declared or paid dividends on our common stock since our formation, and we do not anticipate paying dividends in the foreseeable future. Declaration or payment of dividends, if any, in the future, will be at the discretion of our Board of Directors and will depend on our then current financial condition, results of operations, capital requirements and other factors deemed relevant by the Board of Directors. There are no contractual restrictions on our ability to declare or pay dividends. SECURITIES AUTHORIZED UNDER EQUITY COMPENSATION PLANS We have no equity compensation or stock option plans. We may in the future adopt a stock option plan as our mineral exploration activities progress. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements contained in this Form 10-K, including statements regarding the anticipated development and expansion of our business, our intent, belief or current expectations, primarily with respect to the future operating performance of the Company and the products we expect to offer and other statements contained herein regarding matters that are not historical facts, are “forward-looking” statements. Future filings with the Securities and Exchange Commission, future press releases and future oral or written statements made by us or with our approval, which are not statements of historical fact, may contain forward-looking statements, because such statements include risks and uncertainties, actual results may differ materially from those expressed or implied by such forward-looking statements. All forward-looking statements speak only as of the date on which they are made. We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. PLAN OF OPERATION Our plan of operation for the twelve months following the date of filing of this Form 10-K is to carry on with phase 2 of the exploration program on our concession. In addition to the $146,007 that has been spent on the first two phases of the exploration program as outlined below, we anticipate spending an additional $16,000 on general and administration expenses including fees payable in connection with the filing of our Registration Statement on Form S-1, as amended (File No. 333-185102), currently in review with the SEC but not yet effective and complying with reporting obligations, and general administrative costs. Total expenditures over the next 12 months are therefore expected to be approximately $49,569. If we experience a shortage of funds prior to funding we may utilize funds from our directors, however they have no formal commitment, arrangement or legal obligation to advance or loan funds to the company. 17 Phase One- Started January 2012, Our Plan of Operation was to retain an independent registered geologist, Dr. Dennis LaPoint. Under Dr. LaPoint we began a preliminary N.I. 43-101 report. Si-Omega, a Suriname-based contracting company was retained for logistics and ground activities and a local geologist and team was used for panning. An Aeromagnetic Gradient and Radiometric survey was recommended to assist in identifying favorable lithologies and structure for gold. Phase 2 -Started in February of 2012, Terra Quest Ltd. (a Canadian Geophysical exploration company) was hired to complete the Aeromagnetic Gradient and Radiometric. Terra Quest Ltd had completed the survey July 11, 2012 and submitted the report “Operation Report for SURMI N.V.” and related maps by September 15, 2012. Based on the survey Dr. LaPoint directed Si-Omega to visit the property and begin preliminary exploration on the west side of the concession. In February of 2013 Dr. LaPoint directed Si-Omega and crews to begin preliminary exploration on the east side of concession by boat and walking trails. A local geologist and panner were supplied. This included the scouting of the concession for favorable lithologies for gold and using panning of small drainages to determine the presence of gold.To date Phase 1 and 2 have been approximately $146,007 in exploration costs. The Phase 2 work of scouting remains to be completed. A camp will be reestablished near the center of concession and trails will be cut to access creeks for panning to detect gold. An additional 1 to 3 months will be required when funds are in place and timing depends of access in the wet versus dry season. Additional interpretation of geophysical results using 3-D Modeling is also planned. During Phase 2 we will define targets for trenching and drilling. This is based on cutting lines for auger sampling and collecting samples at a depth of 1-2 meters. A crew will be maintained in a base camp, ATV trails prepared, lines cut and samples collected for assay. The scope depends on the size of areas based on panning and geophysics. Those decisions will be made by a qualified geologist. We estimate spending an additional $210,000 to complete Phase 2. It is estimated that 6 months will be required. Phase 3of our plan of operation will be to trench and complete initial diamond drill test on the Marowijne Property. First, auger anomalies for gold are trenched using rented excavator. The trenches are mapped and channel sampled. Based on positive results, diamond core drilling will be conducted on best targets. Depending on the drill price, an initial 1500 to 2000 meters is planned. The samples are placed in core boxes for storage and the logged, cut into two halves and one half is assayed. We expect this phase to cost approximately $1,000,000. Further drilling will be conducted based on positive results for gold. The above costs are management’s estimates based upon the recommendations of the professional geologist’s report and the actual project costs may exceed our estimates. We will require additional funding to proceed with Phase 2 and Phase 3 work on the concession. We have no current plans on how to raise the additional funding. We cannot provide any assurance that we will be able to raise sufficient funds to proceed with any work after the first two phases of the exploration program. ACCOUNTING AND AUDIT PLAN We intend to continue to have our Chief Financial Officer prepare our quarterly and annual financial statements and have these financial statements reviewed or audited by our independent auditor. Our independent auditor is expected to charge us approximately $3,250 to review our quarterly financial statements and approximately$5,000 to audit our annual financial statements. In the next twelve months, we anticipate spending approximately$14,750 pay for our accounting and audit requirements. SEC FILING PLAN We will be required to file annual and periodic reports subsequent to the effectiveness of this Form S-1. This means that we will file documents with the United States Securities and Exchange Commission. We expect to incur filing costs of approximately $1,000 per quarter to support our quarterly and annual filings. In the next twelve months, we anticipate spending approximately $5,000 for legal costs in connection with our three quarterly filings, annual filing, and costs associated with filing the Registration Statement on Form S-1, as amended (File No. 333-185102), currently in review with the SEC but not yet effective to register certain shares our common stock. 18 RESULTS OF OPERATIONS FOR THE YEAR ENDED NOVEMBER 30, 2(APRIL 27, 2012) TO THE YEAR ENDED NOVEMBER 30, 2012. We have had no operating revenues since our inception onApril 27, 2012, throughNovember 30, 2013. Our activities have been financed from the proceeds of share subscriptions.From our inception (April 27, 2012) to November 30, 2013 we have raised a total of $90 from private offerings of our common stock. For the year ended November 30, 2013, we incurred 38,238 in operating expenses, consisting of $31,361 in professional fees and $6,877 in office and general expenses.From inception (April 27, 2012) to the period ended November 30, 2012, we incurred $8,560 in operating expenses, consisting of $4,192 in professional fees and $4,368 in office and general expenses. We incurred a net loss of $38,238 for year ended November 30, 2013, and a net profit of $28,336 for the period ended November 30, 2012. The acquisition under the September 12, 2012 Share Exchange Agreement, has been treated as a recapitalization of Tap Resources, Inc., with Infinity Resources, Inc as the accounting acquirer in accordance with the Reverse Merger rules.As a result of the consummation of the Share Exchange Agreement, Infinity became a wholly-owned subsidiary of the Company and the mineral exploration business of Infinity is now the primary business of the Company. As such the discussion on operations reflects that of the surviving entity for the period from inceptions (April 27, 2012) to November 30, 2013. Our auditor's report on our November 30, 2013 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months unless we obtain additional capital to pay our bills. This doubt exists because we have not generated any revenues and no revenues are anticipated until we secure another mineral claim and begin removing and selling minerals. Our only other source of cash at this time is advances from our officer and director and investment by others through loans or sale of our common equity. Our success or failure will be determined by what we find under the ground. See “November 30, 2013 Audited Financial Statements - Auditors Report.” As of November 30, 2013, Tap Resources had $458 of cash on hand. Management believes this amount will not satisfy our cash requirements for the next twelve months or until such time that additional proceeds are raised. We plan to satisfy our future cash requirements - primarily the working capital required for any planned exploration activities and to offset legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock. In order to maintain our status as a going concern we must raise additional proceeds of approximately $40,000 over the course of the next twelve months in order to cover expenses related to maintaining our status as a reporting company (legal, auditing, and filing fees) estimated at $35,000 and $5,000 to cover administrative costs.In the event we negotiate mineral claims, in order to begin staged exploration activities, the Company will be required to raise additional capital. However, the Company cannot estimate the expense of staged exploration activities until such mineral claims have been identified. There is no assurance we will receive the required financing to complete our business strategies.Even if we are successful in raising capital, we have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations.If we are unable to accomplish raising adequate funds, it would be likely that any investment made into the Company would be lost in its entirety. 19 If we are unsuccessful in raising the additional proceeds through a private placement offering we will then have to seek additional funds through debt financing, which would be highly difficult for a new exploration stage company to secure. We anticipate that our current cash and cash equivalents and cash generated from financing activities will be insufficient to satisfy our liquidity requirements for the next 12 months. We expect to incur exploration and administrative expenses as well as professional fees and other expenses associated with maintaining our SEC filings. We will require additional funds during this time and will seek to raise the necessary additional capital. If we are unable to obtain additional financing, we may be required to reduce the scope of our exploration activities, which could harm our business, financial condition and operating results. Additional funding may not be available on favorable terms, if at all. LIQUIDITY AND CAPITAL RESOURCES As of November 30, 2013, the Company had $458 in cash.As of November 30, 2013, the Company had total current liabilities of $166,374, consisting of accounts payable of $106,472 and amounts due a related party of $59,902. The Company requires additional funding to meet its ongoing obligations, to fund anticipated operating losses and to continue its exploration of the Marowijne Property. The Company has received $59,902 as a loan from two shareholders of the Company. The loans ($57,992 and $1,910) are unsecured, payable on demand and bear no interest. On November 1, 2012, two third party lenders, Mr. Mitchell Ross and Mr. Henning Busch forgave all debts owing to them by the Company for all advances totaling $36,896. All these sums are reflected as an income under statement of operations for the period ended November 30, 2012. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues since inception and no revenues are anticipated until we begin removing and selling minerals. Accordingly, we must raise cash from sources other than the sale of minerals found on our property. Our only other source of cash at this time is advances from our officer and director and investments by others through loans or sale of our common equity. The ability of the Company to continue as a going concern is dependent on raising capital to fund its initial business plan and ultimately to attain profitable operations. The Company intends to continue to fund its mineral exploration business by way of private placements and advances from related parties as may be required. We anticipate that our current cash and cash equivalents and cash generated from financing activities will be insufficient to satisfy our liquidity requirements. We expect to incur exploration and administrative expenses as well as professional fees and other expenses associated with maintaining our SEC filings. If we are unable to obtain additional financing, we may be required to reduce the scope of our exploration activities, which could harm our business, financial condition and operating results. Additional funding may not be available on favorable terms, if at all. We do not anticipate the purchase or sale of any plant or equipment. We do not anticipate hiring any employees. GOING CONCERN CONSIDERATION Our independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Our financial statements do not include any adjustments related to the recoverability or classification of asset-carrying amounts or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. 20 OFF BALANCE SHEET ARRANGEMENTS We have no off-balance sheet arrangements including arrangements that would affect our liquidity, capital resources, market risk support and credit risk support or other benefits. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The Company’s financial statements are prepared using the accrual method of accounting and are presented in United States Dollars. Going concern To date the Company has generated no revenues from its business operations and has incurred operating losses since inception of $9,902.As at November 30, 2013, the Company has a working capital deficit of $165,916.The Company requires additional funding to meet its ongoing obligations and to fund anticipated operating losses.The ability of the Company to continue as a going concern is dependent on raising capital to fund its initial business plan and ultimately to attain profitable operations.Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern.The Company intends to continue to fund its mineral exploration business by way of private placements and advances from related parties as may be required. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. Cash and Cash Equivalents For purposes of the Statement of Cash Flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. The Company's bank accounts are deposited in insured institutions. Basic Income (Loss) Per Share The Company computes loss per share in accordance with “ASC-260,” “Earnings per Share” which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic loss per share is computed by dividing net loss available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted loss per share gives effect to all dilutive potential common shares outstanding during the period. Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. As the company does not have any dilutive shares outstanding as of November 30, 2013, the accompanied financial statements present only basic loss per share. 21 Income Taxes The Company follows the liability method of accounting for income taxes in accordance with FASB accounting standards for Accounting for Income Taxes and Accounting for Uncertainty in Income Taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax balances. Deferred tax assets and liabilities are measured using enacted or substantially enacted tax rates expected to apply to the taxable income in the years in which those differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Mineral Property Expenditures The Company is primarily engaged in the acquisition, exploration and development of mineral properties. Mineral property acquisition costs are capitalized in accordance with FASB ASC 930-805, “Extractive Activities-Mining,” when management has determined that probable future benefits consisting of a contribution to future cash inflows have been identified and adequate financial resources are available or are expected to be available as required to meet the terms of property acquisition and budgeted exploration and development expenditures. Mineral property acquisition costs are expensed as incurred if the criteria for capitalization are not met. In the event that mineral property acquisition costs are paid with Company shares, those shares are recorded at the estimated fair value at the time the shares are due in accordance with the terms of the property agreements. Mineral property exploration costs are expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves and pre-feasibility, the costs incurred to develop such property are capitalized. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis. Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards. Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these financial statements, the Company has incurred only property option payments and exploration costs which have been expensed. To date the Company has not established any proven or probable reserves on its mineral properties. 22 Asset Retirement Obligations In accordance with accounting standards for asset retirement obligations (ASC 410), the Company records the fair value of a liability for an asset retirement obligation (ARO) when there is a legal obligation associated with the retirement of a tangible long-lived asset and the liability can be reasonably estimated. No ARO’s associated with legal obligations to retire oil and gas properties have been recognized, as indeterminate settlement dates for the asset retirements prevent estimation of the fair value of the associated ARO. The Company performs periodic reviews of its mineral properties long-lived assets for any changes in facts and circumstances that might require recognition of a retirement obligation. Fair value of financial instruments The estimated fair values of financial instruments were determined by management using available market information and appropriate valuation methodologies. The carrying amounts of financial instruments including cash approximate their fair value because of their short maturities. Stock-based Compensation The Company accounts for stock-based compensation issued to employees based on FASB accounting standard for Share Based Payment. It requires an entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). That cost will be recognized over the period during which an employee is required to provide service in exchange for the award – the requisite service period (usually the vesting period). It requires that the compensation cost relating to share-based payment transactions be recognized in financial statements. That cost will be measured based on the fair value of the equity or liability instruments issued. The scope of the FASB accounting standard includes a wide range of share-based compensation arrangements including share options, restricted share plans, performance-based awards, share appreciation rights, and employee share purchase plans. As at November 30, 2013, the Company had no stock-based compensation plans nor had it granted any stock options. Accordingly no stock-based compensation has been recorded to date. Recent pronouncements The Company has evaluated the recent accounting pronouncements and believes that none of them will have a material effect on the Company’s financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 23 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA TAP RESOURCES, INC. ( F.K.AFresh Start Private Holdings, Inc.) (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS November 30, 2013 (Audited) 24 Office Locations Las Vegas, NV New York, NY Pune, India Beijing, China REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Tap Resources Inc. We have audited the accompanying consolidated balance sheets of Tap Resources Inc. (An ExplorationStage Company) as of November 30, 2013 and 2012, and the related consolidated statements of operations, stockholder’s deficit, and cash flows for the year ended November 30, 2013 and from inception (April 27, 2012) to November 30, 2012 and from inception (April 27, 2012) to November 30, 2013. Tap Resources Inc’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over the financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Tap Resources Inc. (An Exploration Stage Company) as of November 30, 2013 and 2012 and the result of its operations and its cash flows for the year ended 2013 and from inception (April 27, 2012) to November 30, 2012 and from inception (April 27, 2012) to November 30, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ De Joya Griffith, LLC Henderson, Nevada March 3, 2014 De Joya Griffith, LLC ● 2580 Anthem Village Dr. ● Henderson, NV ● 89052 Telephone (702) 563-1600 ● Facsimile (702) 920-8049 www.dejoyagriffith.com 25 TAP RESOURCES, INC. (F.K.AFresh Start Private Holdings, Inc.) (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Audited) November 30, November 30, ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advance from related party (Note 5) TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Capital stock (Note 7) Authorized 200,000,000 shares of common stock, $0.001 par value, Issued and outstanding 90,280,920 shares of common stock, $0.001 par value (90,280,920 – November 30, 2012) Additional paid-in capital - - Deficit accumulated during the exploration stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 26 TAP RESOURCES, INC. (F.K.AFresh Start Private Holdings, Inc.) (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Audited) Year ended November 30, 2013 From inception (April 27, 2012) to November 30, 2012 From inception (April 27, 2012) to November 30, 2013 GENERAL AND ADMINISTRATIVE EXPENSES Office and general $ $ $ Professional fees NET OPERATING EXPENSES ) ) ) NET OPERATING LOSS $ ) $ ) $ ) OTHER INCOME Forgiveness of debt - TOTAL OTHER INCOME - NET PROFIT (LOSS) $ ) $ $ ) BASIC NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF BASIC COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. 27 TAP RESOURCES, INC. (F.K.AFresh Start Private Holdings, Inc.) (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION (APRIL 27, 2012) TO NOVEMBER 30, 2013 (Audited) Common Stock Additional Deficit Accumulated During the Number of shares Amount Paid-in Capital Exploration Stage Total Shares issued for cash – 90,000,000 at $0.000 per share, April 27, 2012 $ $
